Exhibit 10.2

 



 

 

REGISTRATION RIGHTS AGREEMENT

 

of

 

Wireless Telecom Group, Inc.

 

dated as of February 17, 2017

 

 



 



1. Definitions 1         2. Incidental Registrations 3           (a) Right to
Include Registrable Securities 3           (b) Priority in Incidental
Registrations 4           (g) Shelf Take-Downs 5           (i) Selection of
Underwriters 5         4. Registration Procedures 5         5. Indemnification 8
          (a) Indemnification by the Issuer 8           (b) Indemnification by
Holder of Registrable Securities 9           (c) Conduct of Indemnification
Proceedings 9           (d) Contribution 10           (e) Deemed Underwriter 11
          (f) Other Indemnification 11           (g) Non-Exclusivity 11        
6. Registration Expenses 11         8. Certain Additional Agreements 12        
9. Miscellaneous 12           (a) Termination 12           (b) Holdback
Agreement 12           (c) Amendments and Waivers 12           (e) Successors,
Assigns and Transferees 13           (f) Notices 13           (g) Further
Assurances 14           (h) No Inconsistent Agreements 14

 



  (i) Entire Agreement; No Third Party Beneficiaries 14           (j) Governing
Law; Jurisdiction and Forum; Waiver of Jury Trial 14           (k) Severability
15           (l) Enforcement 15           (m) Titles and Subtitles 15          
(o) Counterparts; PDF Signatures 15

 

Exhibit A — Joinder Agreement

2



This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
February 17, 2017, by and among Wireless Telecom Group, Inc., a New Jersey
corporation (the “Issuer”), the other signatories to this Agreement whose names
are on the signature pages hereto, and any Person who becomes a party hereto
pursuant to Section 8(d) or by execution of a joinder agreement substantially in
the form of Exhibit A hereto. Capitalized terms used herein shall have the
meaning assigned to such terms in the text of this Agreement or in Section 1.

 

WHEREAS, the Parties desire to provide the Holders with rights to registration
under the Securities Act of Registrable Securities, on the terms and subject to
the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the Parties agree as follows:

 

AGREEMENT

 

1.         Definitions. As used in this Agreement, the following capitalized
terms shall have the following respective meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such person.

 

“Agreement” has the meaning given to such term in the Preamble.

 

“Board” means the Board of Directors of the Issuer.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York City.

 

“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.

 

“Covered Person” has the meaning given to such term in Section 5(a).

 

“Equity Securities” means any and all shares of the Issuer’s common stock, par
value $0.01 per share.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” has the meaning given to such term in Section 4(a).

 



“Holdback Period” means, with respect to any registered offering, 90 days after
and during the 10 days before, the effective date of the related Registration
Statement or, in the case of a takedown from a Shelf Registration Statement, 90
days after the date of the Prospectus supplement filed with the SEC in
connection with such takedown and during such prior period (not to exceed 10
days) as the Issuer has given reasonable written notice to the Holders.

 

“Holder” means (i) any Person entitled to incidental or piggyback registration
rights hereunder or (ii) any direct or indirect transferee of a Holder who has
acquired Registrable Securities from a Holder and who has entered into a joinder
agreement substantially in the form of Exhibit A hereto, in each case so long as
such Person continues to hold any Registrable Securities.

 

“Indemnified Party” has the meaning given to such term in Section 5(c).

 

“Indemnifying Party” has the meaning given to such term in Section 5(c).

 

“Issuer” has the meaning given to such term in the Preamble.

 

“Losses” has the meaning given to such term in Section 5(a).

 

“Parties” means the parties to this Agreement.

 

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization, government or any
department or agency thereof or any other entity.

 

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, relating to Registrable
Securities, and all other amendments and supplements to the Prospectus,
including post-effective amendments, and all material incorporated by reference
or deemed to be incorporated by reference in such prospectus.

 

“Registrable Securities” means (a) any Equity Securities held by a Holder on and
as of the date hereof and (b) to the extent held, or to be held, by a Holder,
any other equity securities or equity interests issued or issuable, directly or
indirectly, with respect to the securities described in clause (a) by way of
conversion or exchange thereof or stock dividends, stock splits or in connection
with a combination of shares, reclassification, recapitalization, merger,
consolidation or other reorganization. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (i) they are disposed of pursuant to an effective Registration Statement
under the Securities Act, (ii) they are sold to the public pursuant to Rule 144
or Rule 145 (or other exemption from registration under the Securities Act),
(iii) they shall have ceased to be outstanding, or (iv) they have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities.

2



“Registration Statement” means any registration statement of the Issuer filed
with the SEC under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including any
Prospectus, Free Writing Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.

 

“Rule 144” means Rule 144 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 145” means Rule 145 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 405” means Rule 405 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act or the Exchange Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.

 

“Shelf Registration Statement” has the meaning given to such term in Section
3(a).

 

“Shelf Underwritten Offering” has the meaning given to such term in Section
3(a).

 

“Subsidiary” means (i) any corporation of which a majority of the securities
entitled to vote generally in the election of directors thereof, at the time as
of which any determination is being made, are owned by another entity, either
directly or indirectly and (ii) any joint venture, general or limited
partnership, limited liability company or other legal entity in which an entity
is the record or beneficial owner, directly or indirectly, of a majority of the
voting interests or the general partner.

 

“Take-Down Notice” has the meaning given to such term in Section 3(a).

 

2.         Incidental Registrations.

 

(a)          Right to Include Registrable Securities. If, after the date hereof,
the Issuer determines to register additional Equity Securities under the
Securities Act (other than pursuant to a Registration Statement filed by the
Issuer on Form S-4 or S-8, or any successor or other forms promulgated for
similar purposes or filed solely in connection with an exchange offer or any
employee benefit or dividend reinvestment plan), whether or not for sale for its
own account, in a manner which would permit registration of Registrable
Securities for sale to the public under

3



the Securities Act, it will, at each such time, give prompt written notice to
all Holders of its intention to do so and of such Holders’ rights under this
Section 2. Upon the written request of any such Holder made within 5 days after
the receipt of any such notice (which request shall specify the Registrable
Securities intended to be disposed of by such Holder and the intended method or
methods of disposition thereof), the Issuer will use its reasonable efforts to
effect the registration under the Securities Act of all Registrable Securities
which the Issuer has been so requested to register by the Holders thereof, to
the extent required to permit the disposition of the Registrable Securities so
to be registered; provided that (x) if, at any time after giving written notice
of its intention to register any securities and prior to the effective date of
the Registration Statement filed in connection with such registration, the
Issuer shall determine for any reason not to proceed with the proposed
registration of the securities to be sold by it, the Issuer may, at its
election, give written notice of such determination to each Holder and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration, and (y) if such registration
involves an underwritten offering, all Holders requesting to be included in the
Issuer’s registration must sell their Registrable Securities to the underwriters
selected by the Issuer on the same terms and conditions as apply to the Issuer,
with such differences, including any with respect to indemnification and
liability insurance, as may be customary or appropriate in combined primary and
secondary offerings. If a registration requested pursuant to this Section 2(a)
involves an underwritten public offering, any Holder requesting to be included
in such registration may elect, in writing at least two Business Days prior to
the effective date of the Registration Statement filed in connection with such
registration, to withdraw its request to register such securities in connection
with such registration. The Issuer shall not be required to maintain the
effectiveness of the Registration Statement for a registration requested
pursuant to this Section 2(a) beyond the earlier to occur of (i) 180 days after
the effective date thereof and (ii) consummation of the distribution by the
holders of the Registrable Securities included in such Registration Statement.
Any Holder who has elected to sell Registrable Securities in an underwritten
offering pursuant to this Section 2 shall be permitted to withdraw from such
registration by written notice to the Issuer if the price to the public at which
the Registrable Securities are proposed to be sold will be less than 90% of the
average closing price of the class of stock being sold in the offering during
the 10 trading days preceding the date on which the notice of such offering was
given pursuant to this Section 2(a).

 

(b)          Priority in Incidental Registrations. The Issuer shall use
reasonable efforts to cause the managing underwriter(s) of a proposed
underwritten offering to permit Holders who have requested to include
Registrable Securities in such offering to include in such offering all
Registrable Securities so requested to be included on the same terms and
conditions as any other shares of capital stock, if any, of the Issuer included
in the offering. Notwithstanding the foregoing, if the managing underwriter(s)
of such underwritten offering have informed the Issuer that in its good faith
opinion the total number or dollar amount of securities that such Holders and
the Issuer intend to include in such offering is such as to adversely affect the
success of such offering (including, without limitation, adversely affect the
per share offering price), then the amount of securities to be offered for the
account of Holders (other than the Issuer) shall be reduced to the extent
necessary to reduce the total amount of securities to be included in such
offering to the amount recommended in the good faith opinion of such managing
underwriter(s) by reducing all Registrable Securities requested to be included
by the Holders requesting such registration pro rata among such Holders on the
basis of the percentage of the Registrable Securities requested to be included
in such registration by such Holders.

4



3.         Shelf Take-Downs; Registration Procedures.

 

(a)          Shelf Take-Downs. At any time that a “shelf” registration statement
providing for the registration of, and the sale on a continuous or delayed basis
of, the Registrable Securities, pursuant to Rule 415 or otherwise (a “Shelf
Registration Statement”) covering Registrable Securities is effective, and the
Issuer determines to do an underwritten offering, the Issuer shall deliver a
notice to the Holders (a “Take-Down Notice”) stating that it intends to effect
an underwritten offering of all or part of its Registrable Securities included
by it on the shelf registration statement (a “Shelf Underwritten Offering”). In
connection with any Shelf Underwritten Offering:

 

(i)           the Issuer shall permit each Holder to include its Registrable
Securities included on the shelf registration statement in the Shelf
Underwritten Offering if such Holder notifies the Issuer within 5 days after
delivery (including via e-mail, if available) of the Take-Down Notice to such
Holder;

 

(ii)          the Issuer shall amend or supplement the Shelf Registration
Statement as may be necessary in order to enable such Registrable Securities to
be distributed pursuant to the Shelf Underwritten Offering (taking into account
the inclusion of Registrable Securities by any other Holders pursuant to Section
3(a)(i)); and

 

(iii)         in the event that the underwriter advises the Issuer in its good
faith opinion that the total number or dollar amount of Registrable Securities
proposed to be sold in such offering is such as to adversely affect the success
of such offering (including, without limitation, adversely affect the per share
offering price), then the underwriter may limit the number of shares which would
otherwise be included in such take-down offering in the same manner as described
in Section 2(b) with respect to a limitation of shares to be included in a
registration.

 

(b)         Selection of Underwriters. No Holder shall have the right to select
the underwriter to administer an offering of Registrable Securities.

 

4.         Registration Procedures. If and whenever the Issuer is required to
use its reasonable efforts to effect the registration of any Registrable
Securities (or otherwise include them in an offering) under the Securities Act
as provided in Section 2 and Section 3, the Issuer shall effect such
registration and/or offering to permit the sale of such Registrable Securities
in accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Issuer shall cooperate in the sale of such Registrable
Securities and shall:

 

(a)          notify each selling Holder, its counsel and the managing
underwriter(s), if any, (i) when a Prospectus or any Prospectus supplement or
post-effective amendment (including free writing prospectuses under Rule 433
(each a “Free Writing Prospectus”)) has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of such Registration

5



Statement or the initiation or threatening of any proceedings for that purpose,
(iv) if at any time the Issuer has reason to believe that the representations
and warranties of the Issuer contained in any agreement (including any
underwriting agreement) cease to be true and correct, (v) of the receipt by the
Issuer of any notification with respect to the suspension of the qualification
or exemption from qualification of such Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (vi) of the happening of any event that makes any statement made in
such Registration Statement or related Prospectus, Free Writing Prospectus,
amendment or supplement thereto, or any document incorporated or deemed to be
incorporated therein by reference, as then in effect, untrue in any material
respect or that requires the making of any changes in such Registration
Statement, Prospectus or documents so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, not misleading, and that in the case of the Prospectus,
it will not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (which notice shall
notify the selling Holders only of the occurrence of such an event and shall
provide no additional information regarding such event to the extent such
information would constitute material non-public information);

 

(b)          if requested by the managing underwriter(s), if any, promptly
include in a Prospectus supplement or post-effective amendment such information
as the managing underwriter(s), if any, or such Holder or Holders, as the case
may be, may reasonably request in order to facilitate the disposition of the
Registrable Securities in accordance with the intended method or methods of
distribution of such securities set forth in the Registration Statement and make
all required filings of such Prospectus supplement or such post-effective
amendment as soon as practicable after the Issuer has received such request;
provided that the Issuer shall not be required to take any actions under this
Section 4(b) that are not, in the opinion of counsel for the Issuer, in
compliance with applicable law;

 

(c)          deliver to each selling Holder, its counsel, and the underwriters,
if any, without charge, as many copies of the Prospectus or Prospectuses
(including each form of Prospectus) and each amendment or supplement thereto
(including any Free Writing Prospectus) as such Persons may reasonably request
from time to time in order to facilitate the disposition of the Registrable
Securities in accordance with the intended method or methods of disposition
thereof; and the Issuer, subject to the last paragraph of this Section 4, hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Holders and the underwriters, if any, in connection with
the offering and sale of the Registrable Securities covered by such Prospectus
and any such amendment or supplement thereto;

 

(d)          cooperate with the selling Holders and the managing underwriter(s),
if any, to facilitate the timely preparation and delivery of certificates (not
bearing any legends) representing Registrable Securities to be sold after
receiving written representations from such selling Holders that the Registrable
Securities represented by

6



the certificates so delivered by such Holder will be transferred in accordance
with the Registration Statement, and enable such Registrable Securities to be in
such denominations and registered in such names as the managing underwriter(s),
if any, or the selling Holders may request at least two Business Days prior to
any sale of Registrable Securities in a firm commitment public offering, but in
any other such sale, within 10 Business Days prior to having to issue the
securities;

 

(e)          upon the occurrence of any event contemplated by Section 4(a)(vi)
above, prepare a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(f)          prior to the effective date of the Registration Statement relating
to the Registrable Securities, provide a CUSIP number for the Registrable
Securities;

 

(g)          provide and cause to be maintained a transfer agent and registrar
for all such Registrable Securities from and after the effective date of such
Registration Statement;

 

(h)          cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA; and

 

(i)          otherwise use its reasonable efforts to comply with all applicable
rules and regulations of the SEC.

 

The Issuer may require each holder of Registrable Securities as to which any
registration is being effected to furnish to the Issuer in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Issuer may, from time
to time, reasonably request and the Issuer may exclude from such registration
the Registrable Securities of any Holder who unreasonably fails to furnish such
information within a reasonable time after receiving such request.

 

If the Issuer files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders, the Issuer agrees that
it shall use its reasonable efforts to include in such registration statement
such disclosures as may be required by Rule 430B under the Securities Act
(referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added to such Shelf Registration Statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment.

 

Each Holder agrees that if such Holder has Registrable Securities covered by
such Registration Statement that, upon receipt of any notice from the Issuer of
the happening of any event of the kind described in Section 4(a)(ii), 4(a)(iii),
4(a)(iv), 4(a)(v) and 4(a)(vi) hereof, such

7



Holder will promptly discontinue disposition of such Registrable Securities
covered by such Registration Statement or Prospectus until such Holder’s receipt
of the copies of the supplemented or amended Prospectus contemplated by Section
4(b) hereof, or until it is advised in writing by the Issuer that the use of the
applicable Prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided that the time periods under Section 3
with respect to the length of time that the effectiveness of a Registration
Statement must be maintained shall automatically be extended by the amount of
time the Holder is required to discontinue disposition of such securities.

 

5.         Indemnification.

 

(a)          Indemnification by the Issuer. The Issuer shall, without limitation
as to time, indemnify and hold harmless, to the fullest extent permitted by law,
each Holder whose Registrable Securities are covered by a Registration Statement
or Prospectus, the officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees of each of them, each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) each such Holder and the officers, directors,
partners, members, managers, shareholders, accountants, attorneys, agents and
employees of each such controlling person, each underwriter, if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter (each such person being
referred to herein as a “Covered Person”), from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, costs of
preparation and reasonable attorneys’ fees and any legal or other fees or
expenses incurred by such Person in connection with any investigation or
proceeding), expenses, judgments, fines, penalties, charges and amounts paid in
settlement (collectively, “Losses”), as incurred, arising out of or based upon
any untrue or alleged untrue statement of a material fact contained in any
Prospectus, offering circular, or other document (including any related
Registration Statement, notification, or the like or Free Writing Prospectus or
any amendment thereof or supplement thereto or any document incorporated by
reference therein) incident to any such registration, qualification, or
compliance, or based on any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Issuer of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation thereunder
applicable to the Issuer and relating to any action or inaction in connection
with the related offering of Registrable Securities, and will reimburse each
such Covered Person for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such Loss; provided
that the Issuer will not be liable in any such case to the extent that any such
Loss arises out of or is based on any untrue statement or omission by such
Covered Person relating to such Covered Person or its Affiliates (other than the
Issuer or any of its Subsidiaries), but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Registration Statement, Prospectus, offering circular, Free Writing
Prospectus or any amendment thereof or supplement thereto, or any document
incorporated by reference therein, or other document in reliance upon and in
conformity with written information furnished to the Issuer by such Covered
Person with respect to such Covered Person for use therein. It is agreed that
the indemnity agreement contained in this Section 5(a) shall not apply to
amounts paid in settlement of any such Loss or action if such

8



settlement is effected without the consent of the Issuer (which consent shall
not be unreasonably withheld).

 

(b)          Indemnification by Holder of Registrable Securities. As a condition
to including any Registrable Securities in any Registration Statement filed in
accordance with Section 4 hereof, the Issuer shall have received an undertaking
reasonably satisfactory to it from the prospective seller of such Registrable
Securities to indemnify, to the fullest extent permitted by law, severally and
not jointly with any other holders of Registrable Securities, the Issuer, its
directors and officers and each Person who controls (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) the Issuer
and all other prospective sellers, from and against all Losses arising out of or
based on any untrue or alleged untrue statement of a material fact contained in
any such Registration Statement, Prospectus, Free Writing Prospectus, offering
circular, or other document, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Issuer, such
directors, controlling persons and prospective sellers for any legal or any
other expenses reasonably incurred in connection with investigating or defending
any such Loss, in each case to the extent, but only to the extent, that such
untrue statement or omission is made in such Registration Statement, Prospectus,
Free Writing Prospectus, offering circular, or other document in reliance upon
and in conformity with written information furnished to the Issuer by such
Holder with respect to such Holder for inclusion in such Registration Statement,
Prospectus, offering circular or other document; provided that the obligations
of such Holder hereunder shall not apply to amounts paid in settlement of any
such Losses (or actions in respect thereof) if such settlement is effected
without the consent of such Holder (which consent shall not be unreasonably
withheld); provided, further, that the liability of such Holder shall be limited
to the net proceeds received by such selling Holder from the sale of Registrable
Securities covered by such Registration Statement.

 

(c)          Conduct of Indemnification Proceedings. If any Person shall be
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the Party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure. The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or proceeding, to, unless in the Indemnified Party’s reasonable judgment a
conflict of interest between such Indemnified Party and such Indemnifying Party
may exist in respect of such claim, assume, at the Indemnifying Party’s expense,
the defense of any such claim or proceeding, with counsel reasonably
satisfactory to such Indemnified Party; provided that an Indemnified Party shall
have the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless (i) the Indemnifying
Party agrees to pay such fees and expenses or (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such claim or proceeding or fails to employ counsel reasonably
satisfactory to such Indemnified Party, in which case the Indemnified Party
shall have the right to employ counsel and to assume the defense of such claim
or proceeding at

9



the Indemnifying Party’s expense; provided, further, that the Indemnifying Party
shall not, in connection with any one such claim or proceeding or separate but
substantially similar or related claims or proceedings in the same jurisdiction,
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one firm of attorneys (together with appropriate
local counsel) at any time for all of the Indemnified Parties, or for fees and
expenses that are not reasonable. Whether or not such defense is assumed by the
Indemnifying Party, such Indemnifying Party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld). The Indemnifying Party shall not consent to entry of any
judgment or enter into any settlement that (without the consent of the
Indemnified Party) (x) does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release, in
form and substance reasonably satisfactory to the Indemnified Party, from all
liability in respect of such claim or litigation for which such Indemnified
Party would be entitled to indemnification hereunder or (y) involves the
imposition of equitable remedies or the imposition of any obligations on the
Indemnified Party or adversely affects such Indemnified Party other than as a
result of financial obligations for which such Indemnified Party would be
entitled to indemnification hereunder.

 

(d)          Contribution. If the indemnification provided for in this Section 5
is unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.

 

The Parties agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), an Indemnifying Party that
is a selling Holder shall not be required to contribute any amount in excess of
the amount that such Indemnifying Party has otherwise been, or would otherwise
be, required to pay pursuant to Section 5(b) by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are more favorable to
the Holders than the foregoing provisions, the provisions in the underwriting
agreement shall control.

10



(e)          Deemed Underwriter. To the extent that any of the Holders is, or
would be expected to be, deemed to be an underwriter of Registrable Securities
pursuant to any SEC comments or policies or any court of law or otherwise, the
Issuer agrees that (i) the indemnification and contribution provisions contained
in this Section 5 shall be applicable to the benefit of such Holder in its role
as deemed underwriter in addition to its capacity as a Holder (so long as the
amount for which any other Holder is or becomes responsible does not exceed the
amount for which such Holder would be responsible if the Holder were not deemed
to be an underwriter of Registrable Securities) and (ii) such Holder and its
representatives shall be entitled to conduct the due diligence which would
normally be conducted in connection with an offering of securities registered
under the Securities Act, including receipt of customary opinions and comfort
letters.

 

(f)          Other Indemnification. Indemnification similar to that specified in
the preceding provisions of this Section 5 (with appropriate modifications)
shall be given by the Issuer and each seller of Registrable Securities with
respect to any required registration or other qualification of securities under
any federal or state law or regulation or governmental authority other than the
Securities Act.

 

(g)          Non-Exclusivity. The obligations of the Parties under this Section
5 shall be in addition to any liability that any Party may otherwise have to any
other Party.

 

6.         Registration Expenses. All reasonable fees and expenses incurred in
the performance of or compliance with this Agreement by the Issuer including,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with the SEC, all applicable securities exchanges and/or FINRA and (B) with
respect to compliance with securities or blue sky laws, including, without
limitation, any fees and disbursements of counsel for the underwriters in
connection with blue sky qualifications of the Registrable Securities), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Issuer and of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriter(s), if any, (iii)
messenger, telephone and delivery expenses of the Issuer, (iv) fees and
disbursements of counsel for the Issuer, and (v) expenses of the Issuer incurred
in connection with any road show, shall be borne by the Issuer whether or not
any Registration Statement is filed or becomes effective. In addition, the
Issuer shall pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the securities to be registered on
any securities exchange on which similar securities issued by the Issuer are
then listed and rating agency fees and the fees and expenses of any Person,
including special experts, retained by the Issuer.

 

The Issuer shall not be required to pay (i) fees and disbursements of any
counsel retained by any Holder or by any underwriter (except as set forth above
in this Section 6), (ii) any underwriter’s fees (including discounts,
commissions or fees of underwriters, selling brokers, dealer managers or similar
securities industry professionals) relating to the distribution of the
Registrable Securities (other than with respect to Registrable Securities sold
by the Issuer), or

11



(iii) any other expenses of the Holders not specifically required to be paid by
the Issuer pursuant to the first paragraph of this Section 6.

 

7.         Certain Additional Agreements. If any Registration Statement or
comparable statement under state blue sky laws refers to any Holder by name or
otherwise as the holder of any securities of the Issuer, then such Holder shall
have the right to require (a) the insertion therein of language, in form and
substance satisfactory to such Holder and the Issuer, to the effect that the
holding by such Holder of such securities is not to be construed as a
recommendation by such Holder of the investment quality of the Issuer’s
securities covered thereby and that such holding does not imply that such Holder
will assist in meeting any future financial requirements of the Issuer, or (b)
in the event that such reference to such Holder by name or otherwise is not in
the judgment of the Issuer required by the Securities Act or any similar federal
statute or any state blue sky or securities law then in force, the deletion of
the reference to such Holder.

 

8.         Miscellaneous.

 

(a)          Termination. The provisions of this Agreement (other than Section
5) shall terminate upon the earliest to occur of (i) a date that is 18 months
from the date hereof, (ii) its termination by the written agreement of all
Parties or their respective successors in interest, (iii) with respect to a
Holder, the date on which all Equity Securities held by such Holder have ceased
to be Registrable Securities, (iv) with respect to the Issuer, the date on which
all Equity Securities have ceased to be Registrable Securities and (v) the
dissolution, liquidation or winding up of the Issuer. Nothing herein shall
relieve any Party from any liability for the breach of any of the agreements set
forth in this Agreement.

 

(b)          Holdback Agreement. In consideration for the Issuer agreeing to its
obligations under this Agreement, each Holder agrees in connection with any
registration of the Issuer’s securities (whether or not such Holder is
participating in such registration) upon the request of the Issuer and the
underwriter(s) managing any underwritten offering of the Issuer’s securities,
not to effect (other than pursuant to such registration) any public sale or
distribution of Registrable Securities, including, but not limited to, any sale
pursuant to Rule 144, or make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of, or enter into any swap or other
arrangement that transfers to another Person any of the economic consequences of
ownership of, any Registrable Securities, any other equity securities of the
Issuer or any securities convertible into or exchangeable or exercisable for any
equity securities of the Issuer without the prior written consent of the Issuer
or such underwriters, as the case may be, during the Holdback Period.

 

(c)          Amendments and Waivers. This Agreement may be amended and the
Issuer may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if any such amendment, action or omission
to act, has received the written consent of the Issuer and the holders of a
majority of the Registrable Securities. The failure of any Party to enforce any
of the provisions of this Agreement shall in no way be construed as a waiver of
such provisions and shall not affect the right of such Party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.
Any Holder may waive (in writing) the benefit of any provision of this Agreement
with respect to itself for any purpose.

12



Any such waiver shall constitute a waiver only with respect to the specific
matter described in such writing and shall in no way impair the rights of the
Holder granting such waiver in any other respect or at any other time.

 

(d)          Successors, Assigns and Transferees. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the Parties and
their respective successors and assigns who agree in writing to be bound by the
provisions of this Agreement. In addition, and whether or not any express
assignment shall have been made, the provisions of this Agreement that are for
the benefit of Holders shall also be for the benefit of and enforceable by any
subsequent Holder, subject to the provisions contained herein.

 

(e)          Notices. All notices, requests and other communications to any
Party hereunder shall be in writing (including facsimile transmission) and shall
be given:

 

If to the Issuer, to:

 

Wireless Telecom Group Inc.

25 Eastmans Road

Parsippany, New Jersey 07054

Attn: Michael Kandell, CFO

Telephone: 973-386-9696 x4107          

Facsimile: 973-386-9191          

 

with a copy to:

 

Bryan Cave LLP

1290 Avenue of the Americas

New York, New York 10104

Attn: Tara B. Newell, Esq.

Telephone: 212-541-2084

Facsimile: 212-261-9884

 

if to the Holders, to:

 

Edward de Salis Young

 

with a copy (which shall not constitute notice) to:

 

Paul Moakes

 

or such other address or facsimile number as such Party may hereafter specify
for the purpose by notice to the other Parties.

 

If to any other Holder, to the e-mail or physical address of such other Holder
as shown in the stock record book of the Issuer.

 

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:30 p.m. on a
Business Day in the

13



place of receipt. Otherwise, any such notice, request or communication shall be
deemed to have been received on the next succeeding Business Day in the place of
receipt.

 

(f)          Further Assurances. At any time or from time to time after the date
hereof, the Parties agree to cooperate with each other, and at the request of
any other Party, to execute and deliver any further instruments or documents and
to take all such further action as the other Party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the Parties
hereunder.

 

(g)          No Inconsistent Agreements. The Issuer shall not hereafter enter
into any agreement with respect to its securities that is inconsistent with or
violates the rights granted to the Holders in this Agreement.

 

(h)          Entire Agreement; No Third Party Beneficiaries. This Agreement (i)
constitutes the entire agreement among the Parties with respect to the subject
matter of this Agreement and supersedes any prior discussions, correspondence,
negotiation, proposed term sheet, agreement or understanding and there are no
agreements, understandings, representations or warranties between the Parties
other than those set forth or referred to in this Agreement and (ii) except as
provided in Section 5 with respect to an Indemnified Party, is not intended to
confer in or on behalf of any Person not a party to this Agreement (and their
successors and assigns) any rights, benefits, causes of action or remedies with
respect to the subject matter or any provision hereof.

 

(i)           Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.

 

(i)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey applicable to contracts executed and to
be performed wholly within such State and without reference to the choice-of-law
principles that would result in the application of the laws of a different
jurisdiction.

 

(ii)          Each Party irrevocably submits to the jurisdiction of the United
States District Court for the District of New Jersey or any court of the State
of New Jersey located in such district any suit, action or other proceeding
arising out of or relating to this Agreement, and hereby irrevocably agrees that
all claims in respect of such suit, action or proceeding may be heard and
determined in such court. Each Party hereby irrevocably waives, to the fullest
extent that it may effectively do so, the defense of an inconvenient forum to
the maintenance of such suit, action or other proceeding. The Parties further
agree, to the extent permitted by law, that final and unappealable judgment
against any of them in any suit, action or other proceeding contemplated above
shall be conclusive and may be enforced in any other jurisdiction within or
outside the United States by suit on the judgment, a certified copy of which
shall be conclusive evidence of the fact and amount of such judgment.

 

(iii)         EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR

14



INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(j)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

(k)          Enforcement. Each Party acknowledges that money damages would not
be an adequate remedy in the event that any of the covenants or agreements in
this Agreement are not performed in accordance with its terms, and it is
therefore agreed that in addition to and without limiting any other remedy or
right it may have, the non-breaching Party will have the right to an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.

 

(l)          Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

 

(m)         Counterparts; PDF Signatures. This Agreement may be executed in any
number of counterparts (including via facsimile and electronic transmission),
each of which shall be an original, but all of which together shall constitute
one instrument. This Agreement may be executed by PDF signature(s).

 

[Remainder of page left intentionally blank]

15



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.

 

  ISSUER:             WIRELESS TELECOM GROUP, INC.             By: /s/ Timothy
Whelan       Name: Timothy Whelan       Title: Chief Executive Officer  

HOLDERS:

 

/s/ Paul Moakes   Name: Paul Moakes       /s/ Edward de Salis Young   Name:
Edward de Salis Young       /s/ Martin Hollingshead   Name: Martin Hollingshead
      /s/ Edward de Salis Young   Name: Simon Pack by his attorney   Edward de
Salis Young under a   Power of Attorney dated 15   February 2017  

 

Registration Rights Agreement

 



Exhibit A

 

JOINDER AGREEMENT

 

Reference is made to the Registration Rights Agreement, dated as of February __,
2017 (as amended from time to time, the “Agreement”), by and among Wireless
Telecom Group, Inc., a New Jersey corporation, and the other parties thereto, if
any. The undersigned agrees, by execution hereof, to become a party to, and to
be subject to the rights and obligations under the Agreement.

 

[NAME]

 

By:       Name:     Title:  

 

Date:

 

Address:

 

  Acknowledged by:         WIRELESS TELECOM GROUP, INC.       By:       Name:  
  Title:

 